        Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 1 of 39



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                Ft. Lauderdale Division

                          Case No. 19-61370-CIV-SMITH/VALLE


HARVEY J. KESNER                              )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )              Case No. 0:19-cv-61370-RS
                                              )
                                              )              TRIAL BY JURY
DOW JONES & COMPANY, INC.                     )              IS DEMANDED
     d/b/a BARRON’S                           )
WILLIAM “BILL” ALPERT                         )
                                              )
-and-                                         )
                                              )
TERI BUHL                                     )
                                              )
         Defendants.                          )
                                              )


                                AMENDED COMPLAINT

         Plaintiff, Harvey J. Kesner (“Kesner” or “Plaintiff”), by counsel, pursuant to Rule

15(a)(1)(B) of the Federal Rules of Civil Procedure (the “Rules”), files the following

Amended Complaint against Defendants, Dow Jones & Company, Inc. d/b/a Barron’s

(“Barrons”), William “Bill” Alpert (“Alpert”), and Teri Buhl (“Buhl”), jointly and

severally.

         Plaintiff seeks (a) compensatory damages and punitive damages in a sum not less

than $25,000,000.00, (b) prejudgment interest on the principal sum awarded by the

Jury from October 4, 2018 to the date of Judgment at the rate of 6.89 percent per year, (c)

reasonable attorney’s fees, and (d) costs – arising out of the Defendants’ defamation,



                                              1
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 2 of 39



commercial disparagement, deceptive acts and unfair practices in trade or commerce,

tortious interference with contract and business expectancies, and common law

conspiracy.

                                  I. INTRODUCTION

        1.      This case is about an ongoing coordinated campaign by the Defendants to

destroy the 36-year, previously untarnished, legal career of a successful corporate and

securities attorney who lives in South Florida – an attorney who the Defendants knew

serviced a large number of clients and companies based in Florida.                It was the

Defendants’ intent, through concerted acts of defamation and commercial disparagement

directed at Plaintiff and Plaintiff’s practice in Florida, to permanently harm Plaintiff’s

reputation, rendering him unemployable.

        2.      Over a year after the Securities and Exchange Commission (“SEC”)

brought an action against certain persons, but NOT the Plaintiff, and in spite of the

pendency of this action, the Defendants continue to publish scandalous statements about

Plaintiff.   The Defendants continue to assert that Plaintiff orchestrated a scheme to

defraud and that he acted dishonestly, unethically, and that he is not fit to practice law. In

flagrant disregard for the truth, the Defendants continue to publish false statements that

disparage Plaintiff’s professional reputation, integrity and standing in the Florida

community in which Plaintiff lives and works. The Defendants continue to proclaim that

numerous government efforts to investigate and charge a broad swath of individuals and

companies are somehow all tied to Plaintiff.        The Defendants falsely proclaim that

Plaintiff is the central figure in the cases. He is not. Never was.




                                              2
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 3 of 39



       3.      The Defendants recklessly disregard and run roughshod over matters of

public record. They maliciously attack Plaintiff for the sole purpose of garnering money,

assisting their benefactors, increasing internet traffic to their sites, advancing sales of

their publications, selling advertising, and increasing their own reputations in the

nebulous world of short sellers and pump-and-dump artists with whom they, directly or

indirectly, are engaged in the manipulation of stocks for financial gain. The Defendants

worked together1 to generate false and misleading information, harm investors and profit

through the creation of sensational, click-bait headlines and deceitful “reveals” designed

to panic investors in public companies, resulting in panic selling that reduces stock

prices, so that they can profit (financially and reputationally) on the false stories.

       4.      Plaintiff is but one (of dozens) of lawyers that represented companies that

were in the sights of the SEC during a multi-year, multi-company investigation.

Defendants chose to target Plaintiff. The Defendants used the mere fact that Plaintiff was

counsel to publish stories, such as “SEC Charges Against Phillip Frost Might Just Be

the Tip of the Iceberg” and “The Lawyer at the Center of SEC Pump and Dump

Case”, during 2018.

       5.      In addition to Plaintiff, Defendants’ articles and blogs focus attention on

other Floridians. Dr. Phillip Frost (“Dr. Frost”) is a Miami billionaire whose charitable

works include hundreds of millions of dollars to support charitable, educational and

scientific endeavors, including the namesake of the Phillip and Patricia Frost Museum of



       1
                [See, e.g., https://www.barrons.com/articles/sec-charges-phillip-frost-
1536608366 (“The remarkable penny stock successes of Frost, Honig, and Brauser have
also been the subject of dogged investigation by independent journalist Teri Buhl, who
self-publishes her work and had to defend against two lawsuits … over her stories,
including a libel suit.”)].


                                               3
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 4 of 39



Science.     South Florida Business Journal reported that Dr. Frost is Florida’s most

charitable donor, having donated $170 million to charity in 2017, including $100 million

donation to the University of Miami’s applied sciences and engineering programs and

$33 million to the Phillip and Patricia Frost School of Music at the University of Miami.

Dr. Frost served as the chairman and CEO of Miami, Florida, Ivax Pharmaceuticals prior

to its sale to a large Israeli consortium.

        6.      For a year, the Defendants have asserted (without any evidentiary support)

that alleged ties to alleged illegal and unethical acts by others will lead to fines, charges

and penalties against Plaintiff.      The Defendants besmirch Plaintiff’s reputation by

associating him, wrongly, with the unproven charges against persons and companies

involved in the ongoing SEC lawsuit that does not name Plaintiff. The Defendants

falsely proclaim that Plaintiff has acted illegally himself, and also facilitated illegal acts

through his legal representation, through identification of businesses he has supported

(damaging their reputations as well), through mere association with third parties (who

have been defamed as well) and other professionals, stating or implying that it is just a

matter of time before Plaintiff is caught. The Defendants act as if they possess superior

knowledge of “leaked” government information from investigators and prosecutors.

They possess no such information because none exists.

        7.      The Defendants’ smear campaign has all but destroyed any prospects for

Plaintiff to provide legal services to clients and continue his life’s work. The Defendants

have reduced to shambles a highly successful law practice. The Defendants caused

innumerable third-parties who are necessary to Plaintiff’s practice to shun Plaintiff.

Plaintiff’s calls to former clients, investment bankers, accountants, auditors, brokers,




                                              4
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 5 of 39



financial printers and others – readily answered in the past – now go unreturned. Without

the ability to interact with these persons, it is impossible to represent clients raising

capital, perform securities law work, or pursue regulatory actions. Plaintiff previously

maintained extraordinary relationships and was sought out by companies and these

financial service providers for his skills, contacts, and expertise. The Defendants’ acts

caused a loss of relationships, referrals and terminations. Even his law firm colleagues,

partners, associates and administrators with whom he worked for 10 years, have refused

to work with him after reading Defendants’ “hit pieces”. New and old prospects and

colleagues avoid his calls for fear they, too, will be the next one named in a salacious

story, as occurred in August 2019, when Buhl insisted Plaintiff “has made statements in

other court filings and in press reports that he does not think he is under SEC

investigation. The new court filing could show otherwise” – an article in which Buhl

included several other partner names to her story.

             II. THE BARRONS ARTICLE AND THE BUHL BLOGS

       8.      On October 4, 2018, Barrons published a bombshell online article that tied

Plaintiff to numerous defendants in an SEC investigation of three public companies and

over 20 defendants.      The article prominently displayed the following false and

defamatory headline:




                                            5
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 6 of 39



[https://www.barrons.com/articles/the-lawyer-at-the-center-of-sec-pump-and-dump-case-

1538675403 (the “Barrons Article”)].

       9.      The “Lawyer” targeted in the Barrons Article is Plaintiff, who, as the

Defendants well-know, has resided in Florida since 2016. In spite of the filing and

pendency of this action, the Defendants have prominently and repeatedly directed false

and defamatory statements to the State of Florida, commenting on the laws of the State of

Florida. For instance, even though they knew that the “SEC Pump-and-Dump Case” was

filed two full years after Plaintiff became a permanent resident of Florida, the Defendants

repeatedly state that Plaintiff moved to Florida to avoid “an SEC fine”. Buhl, in her

August 29, 2018 blog, stated “[Kesner] has also made an apparent move to claim Florida

as his home state.     Florida often becomes a home for people with judgments or

government fines lobed [sic] on them because it is a ‘homestead state’. This means in the

case of bankruptcy or say an SEC fine they can’t come and take your home.”

[https://www.teribuhl.com/2018/08/29/kesners-out-why-is-barry-honigs-securities-

lawyer-retiring/]. Buhl again directed her attention to Florida in a May 2019 blog, in

which she wrote “Kesner recently moved his main residence to South Florida which is a

homestead state.     Meaning your home can’t be seized if you have judgments or

government fines against you. Kesner had previously lived in New Jersey for decades.”

[https://www.teribuhl.com/2019/05/14/judge-says-honigs-attorney-harvey-kesner-can-be-

sued-for-fraud-and-malpractice-mbvx/].      Buhl made these representations, falsely

implying that Kesner knew he had engaged in wrongdoing and deliberately fled and

sought sanctuary in Florida, even though Buhl knew that Kesner was not one of the 20

parties named by the SEC either in its original complaint or in its expanded amended




                                            6
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 7 of 39



complaint filed in the United States District Court for the Southern District of New York

a year later after the SEC reportedly reviewed up to 1.2 million documents.

       10.    On September 5, 2018, Buhl updated and republished her August 2018

blog, further falsely stating that “Harvey Kesner’s law firm has removed his name from

the firm today. According to a member of the law firm this [sic] a clear signal that his

fellow partners don’t want to be associated with him … These actions could signal an

SEC charge or settlement coming in the near future for both men.” [Emphasis added].

       11.    Buhl did not stop there.     In a May 14, 2019 blog, Buhl stated that

“Attorney Kesner was profiled last year in a Barron’s article for his questionable role

with MabVax … I broke the news he was leaving the law firm that bore his name as

partner. People inside the firm were talking about Kesner being forced out … rushed to

remove any resemble [sic] of ties to attorney Kesner taking down his profile and press

releases touting his legal work.    They also quickly changed the name of the firm

removing Kesner’s name.”

       12.    Buhl left no stone unturned in her campaign to destroy Plaintiff who, in

the past, had assisted an SEC defendant pursuing Buhl for defamation. In multiple blogs,

Buhl wrote that “the SEC is looking at Kesner also or he is working as a confidential

witness for the government”.

       13.    Buhl’s baseless suggestion that Plaintiff may be a voluntary cooperating

witness in a federal investigation of his clients involving public companies and investors

is highly defamatory. It is enough to ruin a career. An attorney, whose confidences are

held to the highest of standards with few exceptions, is expected to keep confidences.

Confidentiality is a right held to be sacrosanct by bar rules and the courts.




                                            7
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 8 of 39



Confidentiality is the cornerstone of a lawyer’s integrity. Every client has the irrefutable

right to seek confidential advice of counsel under the protections afforded by attorney-

client privilege. Buhl implied or insinuated that the reason Plaintiff would have been left

out of the SEC Action was that Plaintiff breached or was willing to breach the duty of

confidence to his clients by assisting the SEC in prosecuting his own clients. By casting

Plaintiff as an attorney who would turn in his clients, Buhl has soiled Plaintiff’s

reputation for confidentiality beyond repair without any factual support. In truth, at no

time has Plaintiff been approached by any regulatory authority to serve as or act as a

confidential informant or witness of any kind in the SEC investigation.

       14.     On August 20, 2019, Buhl prominently (and without consent) displayed

Plaintiff’s photograph in his law office in a blog entitled, “SEC looking at New Names

in Barry Honig Pump and Dump Scheme”. [https://www.teribuhl.com/2019/08/20/sec-

looking-at-new-names-in-barry-honig-pump-and-dump-scheme-mgt-mbvx/].               In this

blog, Buhl’s big reveal was that the SEC had subpoenaed (from a defendant in the SEC

Action) documents and communications with multiple persons, including three

(3) attorneys with Plaintiff’s old law firm, who over a decade had worked with Plaintiff

on multiple assignments. Buhl noted that the SEC had had to file a motion to compel

against one entity, MGT Capital. Kesner has never served as counsel for MGT. Buhl

falsely stated that the motion to compel was evidence that the SEC intended or was

taking action against Plaintiff, and reported it as so. Buhl singled out Plaintiff out of 20

names and stated that “Kesner has made statements in other court filings and in press

reports that he does not think he is under SEC investigation.” Buhl then knowingly

misrepresented that the SEC’s motion to compel “could show otherwise.” No reading of




                                             8
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 9 of 39



the SEC’s motion to compel – a pubic record available to Buhl and which she reviewed –

could possibly support Buhl’s misstatements about Plaintiff.

       15.     Nary a single article published by Buhl on dozens of companies that

Plaintiff has represented over his career was left off Buhl’s hit list. The Defendants have

inserted Plaintiff into the SEC action where the SEC has not. The Defendants put

Plaintiff at the “center”, spanning 10 years and dozens of companies, in spite of the sole

undeniable fact that Plaintiff was unnamed by the SEC.

       16.     The Defendants’ defamation fits in a larger context. Alpert and Buhl are

paid stock promoters. They have turned Barron’s, a previously well regarded news

organization known for fair and balanced reporting, into a tool for illegal short selling.

Buhl and Alpert masquerade as reporters, while working on behalf of short sellers in the

dark underbelly of finance.    The Defendants and the third parties with whom they

collaborate publish false, negative, incomplete, or misleading information on publicly-

traded companies to destroy the stock of these companies. Plaintiff was counsel in but a

handful of those names, yet Defendants continue, even after the filing of the original

complaint against them, to include Plaintiff as a guilty party for case after case,

concocting some false information released publicly in a blog or story after they

determine to attack each of those publicly-traded companies. The Defendants and their

benefactors profit by selling stock “short” or at deep discount following a rapid “stock-

drop” – a drop in prices created by their disinformation campaign. All the hallmarks of

an illegal “short and distort” attack are present in the actions of Defendants for their

coconspirators to profit to the tune of many millions of dollars. Not only have the short

sellers profited by distorting facts in the three companies the SEC has pursued, but they




                                            9
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 10 of 39



have also, with the assistance of Defendants, attacked a multitude of other companies in

many cases alleging that Plaintiff’s association is all the proof needed to conclude that

company has lied and committed fraud, in each case further disparaging Plaintiff.

       17.     After the Defendants and their benefactors move on a company, they fall

in league with class action plaintiffs who bring “stock-drop” suits that further depress

stock prices. Defendants entice regulators with selectively fed information in order to

integrate their schemes with what appear to be valid investigations by regulators and

plaintiff lawyers heralded in press releases often representing investors who hold a

nominal amount of stock. Subpoenas are issued by regulators, fulfilling their goal, which

the Defendants then “report” on. This scenario “validates” the narrative created by the

Defendants in the first place. As here, the Defendants generate interest and traffic to their

websites, blogs, tweets and publications for income generated on the information they put

into the marketplace.

       18.     As a result of her activities, Buhl has been called one of the “25 Most

Dangerous People in Financial Media” according to Huffington Post2 and Alpert has

been called a ”racist American reporter … who believe[s] the lies” and “who ha[s] taken

bribes from short-sellers for years.”3 Alpert has been accused previously of acting

illegally in connection with the Chinese companies he reported on for short-sellers and

criminal enterprises, serving up paid investor relations masquerading as news. He has


       2
               [https://thereformedbroker.com/2012/06/18/who-are-the-most-dangerous-
people-in-financial-media/].
       3
               [https://www.theblot.com/jon-carnes-crime-family-2-years-prison-crime-
implicated-barrons-racists-leslie-norton-bill-alpert/ (The Jon Carnes stock frauds
implicated Barrons tabloid writers Leslie Norton and Bill Alpert – who had been bribed
by stock short sellers to publish false articles on public companies)].



                                             10
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 11 of 39



been referred to as a “dupe” for shortsellers in Chinese pump-and-dump schemes in

webposts: “Leslie Norton and Bill Alpert are the notorious pair of ‘Barron’s Dumb and

Dumber’ tabloid writers paid by illegal stock short sellers in exchange for false articles”.

       19.     Publishing false and misleading information in order to profit from the

sale of securities is fraud, violates federal and state securities laws, and violates

innumerable criminal statutes. However, most securities laws are tailored to the false and

misleading statements filed by executives with the SEC in public reports, so that is where

the regulatory resources are mostly spent, not on catching nebulous networks of writers

and bloggers whose sole goal is to harm companies, so that short-sellers may benefit.

Executives are terminated, board members resign, bankers, lawyers and auditors are sued

– all because Defendants pick a vulnerable company and engage in a smear campaign.

This is the business that Barrons has become engaged in and that Buhl and Alpert are the

masterminds of. Many of the companies targeted by Alpert and Buhl are at home in

Florida.

                            III. THE DEFAMATORY GIST

       20.     The defamatory gist of the Barrons Article and the Buhl Blogs is that

Kesner is involved in securities fraud. Directly and by implication, Barrons and Alpert

accused Kesner of being at the “Center” of a multi-year “pump-and-dump” scheme

involving 3 companies and 20 defendants. Barrons and Alpert falsely accused Kesner of

failing in his “gatekeeper” role as a securities lawyer to “protect the investing public”.4



           4
                The Barrons Article also falsely represents that Kesner was
 “terminated” from the Dallas law firm, Haynes and Boone. In fact, Kesner brought a
 lawsuit against the firm for violating the terms of its partnership agreement and for
 non-payment of compensation. The matter was settled.



                                             11
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 12 of 39



       21.     The qualities disparaged by Barrons, Alpert and Buhl – Plaintiff’s

veracity, honesty, integrity, ethics, confidentiality, and performance as a securities

attorney – are peculiarly valuable to Kesner and are absolutely necessary in the practice

and profession of any securities lawyer. The Barrons Article and the Buhl Blogs ascribe

to Plaintiff conduct, characteristics and conditions that would adversely affect his fitness

to represent clients and to conduct the business of a securities attorney. Barrons, Alpert

and Buhl’s false and defamatory statements injured Plaintiff in his business and

profession as a securities attorney, causing Plaintiff to lose clients, lose standing in his

profession, suffer a permanent disruption in his successful practice, and experience a high

degree of pain, mental suffering and distress.

       22.     Barrons, Alpert and Buhl acted with actual malice and reckless disregard

for the truth. They knew from reading the complaint filed in the “SEC Pump-and-Dump

Case” that Plaintiff was not involved in the securities fraud alleged to have been

committed. In spite of their actual knowledge, Barrons and Alpert published a story and

Buhl published blogs that accused Plaintiff of being at the very “Center”, essentially

orchestrating the “Pump-and-Dump”.

       23.     In addition to the millions who viewed the Barrons Article on

www.barrons.com, the Barrons Article was a featured story on Apple News, where it was

republished to tens of millions more. Alpert also tweeted (republished) the Barrons

Article to a new target audience – his 870 Twitter followers:




                                            12
        Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 13 of 39




[https://twitter.com/blalpert/status/1047911867706957825].       The Barrons Article was

viewed and tweeted (published) thousands more times by third parties. For instance,

John Lothian, CEO of John J. Lothian & Co., publisher of http://johnlothiannews.com/,

tweeted the Barrons Article to his 9,229 followers as follows:




[https://twitter.com/JohnLothian/status/1047914954714701825].       Others followed suit,

e.g.:

          https://twitter.com/Guruleaks1/status/1047916142726205442 (GuruLeaks);

          https://twitter.com/YoungPuggaroni/status/1047909098593947648
          (SmartMoneyPug);

          https://investorshub.advfn.com/boards/read_msg.aspx?message_id=145762634.


                                            13
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 14 of 39




       24.     Buhl describes what she does as “Smashmouth Investigative Journalism”.5

She has been out to get Kesner for several years. Acting in concert with Alpert, she

republished the Barrons Article. https://www.teribuhl.com/2019/04/11/hudson-bay-

capital-tied-to-barry-honig-pump-and-dump-ring-mabvax-mbvx/          (“Bill   Alpert    of

Barron’s wrote a well read and detailed story about the lawsuit called “The Lawyer at the

Center of the SEC Pump and Dump Case””)]. Between 2018 and the present, Buhl has

targeted Kesner in a barrage of repeated defamation, both on her website,

http://www.teribuhl.com/ and via her Twitter account, https://twitter.com/buhlreports

(@buhlreports).6 On September 5, 2018, Buhl falsely stated in a blog on her website that

the removal of Kesner’s name from law firm Sichenzia Ross Ference “could signal an

SEC charge or settlement coming in the near future”. Buhl also falsely implied that

Kesner moved to Florida because of “judgments or government fines” or with the

expectation of receiving an “SEC fine”.          Buhl further insinuated that Kesner was

involved in the sale of unregistered securities. She blogged the following: “I believe

there could be issues of unregistered shares being sold or restricted shares being released

when they should be held in restriction. It’s hard to get restricted stock to the DTC for

free trading unless you have a friendly transfer agent not doing due diligence on if the

shares are legal to trade in the first place.” [http://www.teribuhl.com/2018/08/29/kesners-

out-why-is-barry-honigs-securities-lawyer-retiring/;


       5
              “Smashmouth” means “characterized by brute force without finesse”.
[https://www.merriam-webster.com/dictionary/smashmouth].
       6
               Buhl operates a second Twitter account, @tbuhl. This account’s tweets
are protected. Upon information and belief, Buhl repeated her false and defamatory
statements to the 1,642 followers of @tbuhl.



                                            14
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 15 of 39



https://twitter.com/ClarityToast/status/1034879799691489284].    On October 31, 2018,

after publication of the Barron Article, Buhl published the following false statements

about Kesner in a blog on her website:

       “His [Barry Honig’s] crew of alleged bad actors – Team Honig – has been
       chronicled for years here at TERIBUHL.com and by Chris Carey at Sharesleuth
       and Bill Albert at Barron’s. It consists of biotech billionaire and philanthropist
       Philip Frost, his fellow co-investing partners Michael Brauser/John
       O’Rourke/Marc Groussman, John Ford – the promoter who wrote favorable
       analysis on stocks, priming them for the ‘pump’ of Honig’s ‘pump and dump’ –
       and Harvey Kesner, a deal lawyer from SIRF LLP linked to a number of Honig’s
       investments.”

[https://www.teribuhl.com/2018/10/31/honig-deals-lead-to-finra-investigation-of-laidlaw-

co/]. On March 26, 2019, Buhl falsely published in a blog on her website that Kesner

was “pushed out of his law firm as a named partner last year”. She labeled Kesner a “bad

actor”. [http://www.teribuhl.com/2019/03/26/honigs-puppet-ceo-elliot-maza-settles-with-

the-sec/]. On March 27, 2019, Buhl falsely accused Kesner of engaging in “illegal back

room deals and intimidation” of “BioZone”:



                                Continued on Next Page




                                           15
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 16 of 39




[https://twitter.com/buhlreports/status/1110899384504467457 (tweeted by ScamPumpers

on March 27, 2019) https://twitter.com/ScamPumpers/status/1111011499735162880)].

On April 11, 2019, Buhl repeated the misrepresentation that “attorney Kesner was

removed from the New York Law firm that bore his name Sichenzia, Ross, Ference,

Kesner LLP”. Buhl further insinuated that Kesner was part of “Team Honig” – a pump-

and-dump “ring” – and that Kesner had engaged in wrongdoing for which he could be


                                        16
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 17 of 39



disbarred. She falsely stated that “Kesner has disappeared from the microcap stock scene

since the SEC brought their enforcement action but has not been bared [sic] as an

attorney. It’s unclear if he is a confidential informant for the government or if charges

will be brought against him in the future.” [http://www.teribuhl.com/2019/04/11/hudson-

bay-capital-tied-to-barry-honig-pump-and-dump-ring-mabvax-mbvx/].

       25.    The filing of this action did not deter Buhl. She tripled-down on her

vicious defamation of Plaintiff. Her blogs and tweets were very personal. She directly

them at Plaintiff in Florida. She was sending a message. On June 7, 2019, Buhl

published a blog with the headline, “New Emails show attorney Harvey Kesner aided

Defrancesco in Questionable Cannabis stock Deal”. Buhl falsely accused Kesner of

aiding and abetting fraudulent transfers of assets in violation of SEC disclosure rules.

Buhl also falsely stated that “[w]hen the U.S. broker dealer saw attorney Harvey Kesner

was pushing to get the shares through the U.S. clearing system call [sic] the DTC the

transaction’s legitimacy was challenged.” [https://www.teribuhl.com/2019/06/07/new-

emails-show-attorney-harvey-kesner-aided-defrancesco-in-questionable-cannabis-stock-

deal-apha-solcf/].7 On July 25, 2019, Buhl tweeted that she had “suffered a DDOS attack

… on the heels of … Harvey Kesner suing me 4 reporting on him”, falsely implying that

Plaintiff had unethically retaliated against Buhl for “reporting” on Plaintiff.

[https://twitter.com/buhlreports/status/1154440107237228546].    On August 20, 2019,

Buhl tweeted that the SEC was “trying to force $MGT CEO to turn over possible

evidence on attorney Harvey Kesner’s role in Honig P&D scheme along with Hudson

Bay partners, Iroquois Capital Richard Abbe and stock promoter Drew Ciccarelli.”


       7
                 Buhl’s blogs were republished by third-parties thousands of times.
[https://twitter.com/CannabisBizNews/status/1152421484293513218].


                                           17
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 18 of 39



Buhl’s statement is completely false: the SEC was not trying to obtain evidence on

Plaintiff’s “role” in any “P&D scheme” because, in truth, he had no such role. Nor was

Plaintiff involved in any scheme of any kind with Hudson Bay partners, Iroquois Capital,

or anyone else. [https://twitter.com/buhlreports/status/1163890183755960320].           On

August 21, 2019, Buhl tweeted that the SEC was “seeking info … in the … P&D case …

[on] Harvey Kesner.” [https://twitter.com/buhlreports/status/1164164956654362624].

The repeated baseless statements provide evidence of Buhl’s actual malice towards

Plaintiff.

        26.    At the time she published her various false and defamatory blogs and

tweets, Buhl had no evidence and no good faith basis for her scandalous and sensational

statements about Kesner. Her statements implied a knowledge of facts, when in reality

she had no such knowledge. Her statements were patently deceitful.

        27.    Buhl is well known around courthouses. She has a reputation for being

untruthful. She has been sued for defamation numerous times, including by Plaintiff’s

clients. She was arrested for interference with a police investigation, 2nd degree breach of

peace, 2nd degree harassment, and has been jailed in a criminal case by a Connecticut

Judge for cyberbullying, endangering of a minor for her “reporting” in violation of a

direct court order barring her from doing so. Buhl has a habit of making false claims

about Plaintiff’s clients.   For instance, she published, then withdrew, reports that a

respected banker was funneled bags of cash using secret code words. She failed to

investigate the story, but, admitting sources were providing her faked emails, she

nonetheless republished concerning one of Plaintiff’s clients. Buhl admits in blogs that

she uses more “colorful” reporting when writing for her blog versus her writing for




                                            18
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 19 of 39



Growth Capitalist.    This is a blanket admission that she is not reporting with any

oversight or editorial review, but making up her own “news”. A warrant for her arrest

was issued in the state of Rhode Island, and current court records show her obligations

for check fraud there remain unsatisfied.

       28.     In order to fund her “Smashmouth” character assassinations, Buhl actively

solicits donations from her benefactors via PayPal and via debit card and credit card. A

link on Buhl’s website allows her benefactors to “Donate with PayPal”.

https://www.paypal.com/donate/?token=Svu1TWTEPhwQJKAXy4nJCuWa9gFMWZUc

vZ82y3dPO6D9oi7Gn46br0bNVGW-qd-dmJbH30&country.x=US&locale.x=US].

Some of the news reports on Buhl’s website are paid for via crowdfunding at

www.piratemyfilm.com.

       29.     Buhl also publishes on a paid-for forum called Growth Capitalist Investor

and Growthcapitalist.com (MarketNexus Media). In April 2013, Growth Capitalist wrote

to Judge Wenzel in reference to the character and integrity of Teri Buhl regarding her

“highest display of journalistic and professional ethics”. The character reference did not

keep Buhl out of jail. Buhl upon being sentenced stated “I witnessed the judge reverse

engineer evidence to try and build his case.” In truth, Buhl is not a reporter. She is a

self-interested purveyor of malice for financial gain.        Barrons and Alpert, upon

information and belief, adopted Buhl as their sole “source” for their false reporting. They

repeat her themes and theories without verification of even the most mundane facts.

Upon information and belief, Buhl has hundreds of readers/subscribers in Florida and

earns substantial income from her publication of false and defamatory statements about

Floridians, including Kesner.




                                            19
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 20 of 39



       30.     Buhl    solicits   anonymous      “tips”.   https://www.teribuhl.com/about/

(“Anonymous tips can be sent to teribuhl@gmail.com”). Upon information and belief,

the unreliable sources (if any) employed by Buhl to defame Kesner were located in

Florida.

       31.     In this case, Buhl relied on sources that she knew were openly biased

against Plaintiff. She cited knowingly biased attorneys to support her theories and

malicious attacks, bragging that the lawyers assist her. For instance, she cites the lawyer

for Daniel Fisher (“Fisher”), plaintiff in the BioZone civil matter, in support of her

attacks on Plaintiff. Buhl also knew or should have known that Wesley Paul, Esquire,

was not an unbiased attorney reviewing her legal theories.8 Paul was also obligated not

to disparage and to maintain confidentiality under Fisher’s settlement. His client was

twice ordered to and withdrew all of his “whistleblower” allegations that Buhl relied

upon to report her initial stories. Fisher, in the BioZone matter, acknowledged that the

materials reported on were merely the routine form acknowledgements sent by

government agencies when a “tip” is received.          Fisher had been actively seeking

magazines and other publications to report on his case against Dr. Frost and others who

bought his company.

       32.     Buhl deliberately misquoted sources. Fisher had “briefly” spoken with

Buhl on several occasions in 2016.       Fisher has sworn: “If I am a source for the

information in the Article, as it appears may be the case, I can state some of what the

Article contains is not of my personal knowledge, is inaccurate and/or not something I

said” and “after publication I phoned Buhl to tell her I was troubled by the content, and


       8
               [https://www.law360.com/articles/905770/fraud-claims-must-be-pulled-
after-smears-in-pharma-co-row].


                                            20
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 21 of 39



object that the Articles were not reviewed of approved by me which violated our

agreement. I told her that I would not have approved these articles. If I had reviewed

and edited the articles, the inaccuracies and any non-public information would have been

corrected and/or deleted.” Fisher continues “I did not ‘come forward’ or state to Ms.

Buhl that the SEC told me it was investigating Kesner or that I was interviewed by the

SEC about Kesner. Any statement in the November Article that state the SEC was

investigating Kesner would not be an accurate recitation of what I said … I also never

said that the SEC probed me ‘about’ Kesner’s role with Honig.”

       33.     On August 24, 2019, Buhl filed a sworn statement in this action that

admits Plaintiff’s core allegations and is directly at odds with Fisher’s sworn statement.

In her sworn statement, Buhl makes numerous false statements, including:

       ●       Some of the confidential sources I have used in my reporting on Harvey
               Kesner and his clients have said Kesner threatened them with litigation if
               they spoke with me.

       ●       SEC lawyers told my source [Fisher] they are investigating Attorney
               Harvey Kesner.

       ●       In February 2017, a story I reported on Harvey Kesner was hacked and
               removed from www.teribuhl.com. I lost valuable reporting and writing
               with this hack which I believe was done as a result of Harvey Kesner, or
               his clients that I reported on, hiring hackers.

       34.     Alpert, Buhl and Barrons made a bet that they lost. They bet that their

false, malicious and reckless reporting would entice regulators to act against Plaintiff or

his firm and to initiate an investigation that validated their false and malicious stories.

However, they ignored their sources when told their stories were false. They reported

information contrary to the actual information provided by sources. They got their

information from each other and congratulated each other on their excellent “reporting”.




                                            21
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 22 of 39



They failed to fact check or perform any diligence whatsoever, ignoring the truth in

furtherance of their preconceived storyline. They acted in concert with malice and

reckless disregard in their plot to advance their incomes by generating donations and

payments from others, to expand their network of stock manipulators and plaintiff’s

lawyers to write for, to garner promotions from their employers and advance their

standing and careers. They are not reporters. They are hired guns, paid to create

negative pieces on specific companies for compensation. They are stock promoters and

engage in conspiracies with stock manipulators on the sell side of the equation.

       35.     Buhl confuses her relationships with short sellers memorialized in articles,

tweets and blogs with “reporting” on matters of “public record”. She fails to understand

that defamation is not free speech and real “reporters” have no right to defame anyone.

       36.     “The right of a man to the protection of his own reputation from

unjustified invasion and wrongful hurt reflects no more than our basic concept of the

essential dignity and worth of every human being—a concept at the root of any decent

system of ordered liberty”. Rosenblatt v. Baer, 383 U.S. 75, 92-93 (1966). This is not a

case about the First Amendment, or “freedom” of the press, or the quality of Barrons and

Alpert’s reporting on the “SEC Pump-and-Dump Case” – for no man or woman has the

right to defame and disparage another.9          Rather, this is a case about intentional

misconduct, actual malice and reckless disregard for the truth.




       9
               The Supreme Court of the United States has recognized “[t]ime and again”
that “false factual statements possess no First Amendment value.” United States v.
Alvarez, 132 S.Ct. 2537, 2560 (2012). Thus, any attempt by Barrons, Alpert and Buhl to
hide behind the “First Amendment” is unavailing.


                                            22
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 23 of 39



                                    IV. PARTIES

       37.    Plaintiff is a citizen of Florida.    He lives with his family in Fort

Lauderdale. He is 61 years-old. He is a private individual. Kesner graduated from the

State University of New York (Binghamton) in 1979 with a Bachelor of Science in

management. He obtained his Juris Doctorate from American University, Washington

College of Law, in 1982, and a Master’s Degree in Business Administration-Finance

from American University in Washington, D.C. in 1984. Kesner has served as a director

and officer of many corporations. He is a member of the Bar of the State of New York

and is licensed to practice before all State and Federal Courts in New York. Kesner

began his long career as an attorney/examiner for the United States Securities and

Exchange Commission (“SEC”). Kesner reviewed registrations, filings and reports under

the federal securities laws, public offerings, mergers, proxy solicitations and contests

primarily in high technology, manufacturing and insurance industries.      He prepared

agency responses to no-action letters and interpretive requests on securities law

regulatory issues. He also participated in enforcement referrals and investigations for

violations of regulatory, compliance and reporting obligations. Between 1982 and 2018,

Kesner built an extremely successful practice as an attorney representing clients in

securities matters. Kesner was a partner in the New York law firm, Sichenzia Ross

Ference Kesner, which consistently ranked as one of the top law firms in the nation for

issuer, investor and private placement-agent legal counsel. Kesner’s practice focused on

finance, mergers and acquisitions, and public company representation. He has extensive

experience in financing and counseling late-stage private companies transitioning to

public company status through initial public offerings and alternative public offerings.




                                          23
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 24 of 39



Kesner’s expertise includes counseling already public companies in SEC filings,

compliance (including Sarbanes Oxley) and regulatory reporting, registered public

offerings, private offerings, PIPEs, venture capital, leveraged buy-outs, restructurings,

workouts, and day-to-day operational and regulatory issues. He served as an Arbitrator

for the New York Stock Exchange (“NYSE”) and the Financial Industry Regulatory

Authority (“FINRA”) in numerous securities and employee disputes. He was a frequent

speaker on legal developments and evolving financial products and markets. Kesner

enjoyed an untarnished personal and professional reputation in the community in which

he lived and worked, with clients, with professionals at his firm, with colleagues in the

law and the securities industry, and with his many friends.

       38.     It took Kesner a life-time to earn his reputation and standing. It took the

Defendants but a moment to destroy Kesner.           As was known and intended, the

Defendants’ defamation spread like wildfire throughout the Internet and social media,

causing Kesner to be ostracized, causing enormous loss of clients, loss of business, loss

of long-time friendships, and causing Kesner actual damages, including insult, pain,

embarrassment, humiliation, mental suffering and permanent and irreversible injury to his

reputation.

       39.     Defendant, Barrons, is a Delaware corporation with headquarters and a

principal place of business in New York. Barrons is a subsidiary of News Corporation

(NASDAQ:NWS, NWSA). Barrons publishes a weekly investment magazine for senior

executives, institutional investors, individual investors, and financial professionals

worldwide. Barrons operates www.barrons.com, the website on which the Barron’s

Article was originally published and remains available for viewing.




                                            24
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 25 of 39



        40.    Defendant, Alpert, is a citizen of New Jersey. He has been employed by

Barrons as a writer and editor since 1984. [https://www.barrons.com/authors/8520].

Alpert is an attorney. [https://sites.google.com/view/billalpertjournalist/curriculum-vitae].

At all times relevant to this action, Alpert was acting within the scope of his duties as an

employee of Barrons, and during the course of his employment. Alpert pitched the idea

of the Barrons Article to his editors/publishers at Barrons.       Prior to publication on

October 4, 2018, Barrons’ editors and publishers reviewed and approved the Barrons

Article, ratifying the false and defamatory statements made by Alpert.

        41.    Barrons reach and engagement is enormous. In July 2018, approximately

 510,000 people subscribed to Barron’s print magazine and digital-only media.

 [https://www.statista.com/statistics/691894/barrons-paid-circulation/].              Upon

 information and belief, Barrons distributes, sells and publishes hundreds, perhaps,

 thousands, of its weekly magazines to professionals in Florida and has hundreds,

 perhaps thousands, of subscribers in Florida. The Barrons Article at issue in this action

 was distributed and published in Florida, where it was read by securities industry

 professionals and others. Plaintiff suffered injury in Florida as a result of Defendants’

 publication of false statements in Florida. The Barrons Article and Buhl Blogs have

 been cited by a multitude of Florida residents as the reason why Plaintiff and his

 former Firm were terminated, and for the refusal to hire or publicly associate with

 Plaintiff.

        42.    Defendant, Buhl, upon information and belief, is a citizen of New York.

Buhl’s twitter profile confirms that she tweets, retweets, replies and likes from

“everywhere” in the United States. Buhl’s blogs and tweets at issue in this case were




                                             25
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 26 of 39



knowingly and intentionally directed at Plaintiff in Florida with the intent that the false

statements would harm Plaintiff’s reputation and practice.

                           V. JURISDICTION AND VENUE

        43.    The United States District Court for the Southern District of Florida has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 (Diversity

Jurisdiction) and 28 U.S.C. § 1367 (Supplemental Jurisdiction). The parties are citizens

of different States and the amount in controversy exceeds the sum or value of $75,000,

exclusive of interest, costs and fees.

        44.    The Defendants are subject to general and specific personal jurisdiction in

Florida. They transact substantial business in Florida and committed multiple acts of

defamation and intentional torts, in whole or part, in Florida. They have minimum

contacts with Florida such that the exercise of personal jurisdiction over them comports

with traditional notions of fair play and substantial justice and is consistent with the Due

Process clause of the United States Constitution.            Defendants’ defamation was

purposefully directed at Florida and was continuous and systematic. Plaintiff’s claims

directly arise from and relate to Defendants’ publication of false and defamatory

statements in Florida. Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984) and Calder

v. Jones, 465 U.S. 783 (1984)); see Internet Solutions Corp. v. Marshall, 39 So. 3d 1201,

1214-1216 (Fla. 2010) (holding a nonresident defendant commits a tortious act in Florida

by virtue of posting defamatory statements about a Florida resident on a website accessed

in Florida).

        45.    Venue is proper in the Fort Lauderdale Division of the United States

District Court for the Southern District of Florida because Defendants published and




                                            26
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 27 of 39



republished defamatory statements to a wide audience that includes securities attorneys

and other persons who reside within the Fort Lauderdale Division. Defendants caused

substantial harm to Plaintiff’s personal and professional reputations in Florida.           A

substantial part of the events giving rise to the claims stated in this action occurred in the

Southern District of Florida.

               VI. STATEMENT OF ADDITONAL MATERIAL FACTS

         46.    On September 7, 2018, after a thorough, multi-year investigation, the SEC

filed a civil enforcement action in the United States District Court for the Southern

District of New York (the “SEC Action”). All of the principal individuals and entities

named in the SEC Action reside in Florida. The SEC’s complaint alleged as follows:




         47.    On March 8, 2019 the SEC filed an amended complaint against the

defendants in the SEC Action, after reviewing over 1,200,000 records related to the

allegations in the complaint.

         48.    The SEC did not bring any charges against Kesner, his firm, or any other

party.




                                             27
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 28 of 39



        49.    The SEC did not name Kesner as a relief defendant.10

        50.    The SEC did not otherwise suggest in any way that Kesner had engaged in

any wrongdoing.

        51.    Prior to October 4, 2018, there was no information – not a scintilla of

evidence – anywhere from which anyone could conclude or infer that any department or

agency of the United States believed that Kesner had engaged in any wrongdoing in the

case.

        52.    Prior to publishing the false and defamatory statements at issue in this

action, the Defendants reviewed the SEC’s complaint. Based upon this review, the

Defendants knew that the accusations they levelled against Plaintiff were false. At the

very least, in light of the allegations in the SEC complaint, the Defendants acted with

reckless disregard for the truth.

        53.    On September 10, 2018, Barrons and Alpert published an article entitled,

“SEC Charges Against Phillip Frost Might Just Be the Tip of the Iceberg”.

[https://www.barrons.com/articles/sec-charges-phillip-frost-1536608366]. In this article,

Barrons and Alpert reported on the SEC Action. The article makes no mention of

Plaintiff.

        54.    On April 11, 2019, Plaintiff, pursuant to Fla Stat. § 770.01, served notice

on Barrons and Alpert, specifying the article and statements therein which Plaintiff

alleges to be defamatory.


        10
               In the context of an SEC enforcement action, a relief defendant “is a
person who holds the subject matter of the litigation in a subordinate or possessory
capacity as to which there is no dispute.” SEC v. Cherif, 933 F.2d 403, 414 (7th Cir.
1991). Accordingly, a relief defendant is not a real party in interest and “can be joined to
aid the recovery of relief without the assertion of subject matter jurisdiction” because he
or she “has no ownership interest in the property which is the subject of litigation.” Id.


                                            28
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 29 of 39



       55.     On May 13, 2019, Kesner, pursuant to Fla Stat. § 770.01, served notice on

Buhl, specifying the statements on Buhl’s website and Twitter feed which Plaintiff

alleges to be defamatory.

       56.     The Defendants’ false and defamatory statements were not published in

good faith; the falsity was not due to an honest mistake of the facts; and there were no

reasonable grounds for believing that the statements about Plaintiff were true. In spite of

Plaintiff’s request for a retraction and apology, the Defendants refused to make and issue

a full and fair correction, apology, or retraction. In fact, the Defendants, in open and

notorious retaliation, have increased their attacks on Plaintiff. Defendants’ defamatory

statements remain on the Internet to this very day.

                               COUNT I – DEFAMATION

       57.     Plaintiff restates paragraphs 1 through 56 of this Amended Complaint and

incorporates them herein by reference.

       58.     Barrons, Alpert and Buhl made and published to third-parties, including

subscribers, viewers, listeners, followers, mainstream media, and print media, numerous

false factual statements, which are detailed verbatim above, of or concerning Plaintiff.

The conduct attributed to Plaintiff by Barrons, Alpert and Buhl is completely

incompatible with the proper exercise of Plaintiff’s lawful business, trade, profession or

office as an attorney.      Barrons, Alpert and Buhl defamed Plaintiff directly or by

implication.

       59.     By publishing the Barrons Article and Buhl’s blogs on the Internet and by

tweeting the false statements, Barrons, Alpert and Buhl each knew or should have known

that their false and defamatory statements would be republished over and over and over




                                            29
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 30 of 39



by third-parties millions of times to Plaintiff’s detriment and injury. Republication by

mainstream media, print media and on social media was the natural and probable

consequence of Barrons, Alpert and Buhl’s actions and was actually and/or

presumptively authorized by Barrons, Alpert and Buhl. In addition to their original

publications, Barrons, Alpert and Buhl are liable for the millions upon millions of

republications of the false and defamatory statements by third-parties.

       60.     Barrons, Alpert and Buhl’s false statements constitute defamation per se

or defamation per quod. The statements accuse and impute to Plaintiff the commission

of crimes involving moral turpitude (securities fraud) and for which Plaintiff may be

punished and imprisoned in a state or federal institution. The statements impute to

Plaintiff an unfitness to perform the duties of an office or employment for profit, or the

want of integrity in the discharge of the duties of such office or employment, and tend to

subject Plaintiff to hatred, distrust, ridicule, contempt, or disgrace. Barrons, Alpert and

Buhl’s statements also prejudice Plaintiff in his profession as a securities attorney in the

eyes of a substantial and respectable minority of the community.

       61.     Barrons, Alpert and Buhl false and defamatory statements caused Plaintiff

to suffer and incur both presumed and actual damages, including loss and injury to his

business, insult, pain, embarrassment, humiliation, mental suffering, harm to Plaintiff’s

name and reputation, out-of-pocket loss, and other actual damages.

       62.     Barrons, Alpert and Buhl acted with actual malice and reckless disregard

for the truth for the following reasons:

               a.      Barrons and Alpert violated their own Code of Conduct

[https://www.dowjones.com/code-conduct/] and Barrons, Alpert and Buhl abandoned all




                                            30
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 31 of 39



journalistic standards in writing, editing and publishing the Barrons Article and the blogs

at issue.

               b.        Barrons, Alpert and Buhl conceived a story line in advance of any

investigation and then consciously set out to manufacture evidence to conform to the

preconceived story. Barrons, Alpert and Buhl pursued and regurgitated a preconceived

narrative that they knew to be false. Plaintiff was not part of “Team Honig” and was not

involved in an “pump-and-dump schemes”.

               c.        Barrons and Alpert relied on sources, including Buhl, that Barrons

and Alpert knew to be wholly unreliable. Based on information known and available to

Barrons, Alpert and Buhl, including the SEC complaint and information on Buhl’s

website, Barrons, Alpert and Buhl in fact harbored serious doubt as to the veracity of

their statements about Plaintiff. Indeed, the statements were knowingly false, with not a

shred of supporting evidence, and the Defendants knew that before they wrote the articles

and blogs in question.

               d.        Barrons, Alpert and Buhl were in possession of information that

demonstrated the falsity of their statements. They consciously and intentionally ignored

known and available contradictory evidence that demonstrated the preconceived thesis

about Plaintiff was false. Barrons, Alpert and Buhl deliberately failed to investigate

sources of information (e.g., the SEC) that contradicted the preconceived storyline.

               e.        Barrons, Alpert and Buhl knowingly presented half-truths wrapped

in misstatements and conjecture. They intentionally omitted material facts and repeated

words knowing that the words were false or inherently improbable and at a time when

there were obvious reasons to doubt the veracity and credibility of their statements.




                                             31
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 32 of 39



Overall, Defendants intentionally painted a grossly inaccurate picture of Plaintiff. As

Plaintiff pointed out in his demand letter to Barrons and Alpert:




               f.      Barrons, Alpert and Buhl were out to get anyone who they

believed was part of “Team Honig”, especially Plaintiff. They exhibited a singular focus

and strong motive to lie about Plaintiff, and a motive to fabricate the charges securities

fraud. The Barrons Article and the Buhl blogs were the product of the Defendants’

extreme bias, ill-will and desire to publish a salacious story about Plaintiff – one of many

attorneys who had at times represented parties involved with companies involved or

defendants named in the SEC Action.

               g.      Barrons, Alpert and Buhl chose to manufacture and publish false

statements about Plaintiff and use unnecessarily strong and violent language,

disproportionate to the occasion, when they knew there was no evidentiary basis for the

statements. Barrons, Alpert and Buhl did not act in good faith because, in the total

absence of evidence, they could not have had an honest belief in the truth of their

statements about Plaintiff.

               h.      Barrons, Alpert and Buhl reiterated, repeated and continued to

publish the false defamatory statements out of a desire to gain notoriety, generate

revenues and profits for themselves, and hurt Plaintiff.




                                            32
     Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 33 of 39



               i.      Barrons, Alpert and Buhl initiated the defamation, going out of

their way to publish extra-judicial statements about Plaintiff.

        63.    Barrons, Alpert and Buhl lacked reasonable grounds for any belief in the

truth of their statements and acted negligently in failing to determine the true facts.

        64.    As a direct result of the Defendants’ defamation, Plaintiff suffered

substantial presumed and actual damages and loss, including, but not limited to, pain and

suffering, emotional distress and trauma, insult, anguish, stress and anxiety, public

ridicule, humiliation, embarrassment, indignity, damage and injury to his personal and

professional reputations, loss of business and income, attorney’s fees, costs, and other

out-of-pocket expenses in the amount of $20,000,000.00 or such other amount as is

determined by the Jury.

                    COUNT II – COMMERCIAL DISPARAGEMENT

        65.    Plaintiff restates paragraphs 1 through 64 of this Amended Complaint and

incorporates them herein by reference.

        66.    Barrons, Alpert and Buhl published and disseminated widespread false

and disparaging information about Plaintiff, which is detailed verbatim above.

        67.    Barrons, Alpert and Buhl knew their statements were false and acted with

the specific intent to call into question the quality of Plaintiff’s legal advice and services

and to injure Plaintiff in his business as a securities attorney. Barrons, Alpert and Buhl

knew or reasonably should have known that their published statements would likely

result in inducing others, especially those in the securities industry, not to deal with the

Plaintiff.




                                             33
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 34 of 39



        68.    None of Barrons, Alpert’s or Buhl’s statements are privileged. Barrons,

Alpert and Buhl had no right to publish false and disparaging information about Plaintiff.

They knew of the falsity of their statements and acted with wanton, intentional and

reckless disregard concerning publication. Barrons, Alpert and Buhl acted with ill-will

and they intended to interfere with the economic interests of Plaintiff, including

Plaintiff’s law practice, in an unprivileged fashion.

        69.    Barrons,    Alpert    and    Buhl’s      statements   and   actions    constitute

commercial/business disparagement under Florida law.

        70.    Barrons, Alpert and Buhl’s commercial disparagement caused Plaintiff to

suffer and incur special damages, including loss of income and clients and out-of-pocket

expenses in the amount of $20,000,000.00 or such other amount as is determined by the

Jury.

          COUNT III – DECEPTIVE AND UNFAIR TRADE PRACTICES

        71.    Plaintiff restates paragraphs 1 through 70 of this Amended Complaint and

incorporates them herein by reference.

        72.    Barrons, Alpert and Buhl publication, republication and widespread

dissemination of falsehoods about Plaintiff constitutes unconscionable acts or practices

and unfair or deceptive acts or practices in the conduct of a trade or commerce. Barrons,

Alpert and Buhl’s actions violate Fla. Stat. § 501.204 and are unlawful.

        73.    Barrons, Alpert and Buhl willfully used methods, acts, or practices

declared unlawful under Fla. Stat. § 501.204.

        74.    Plaintiff suffered a loss as a result of acts or practices that violate Fla. Stat.

§ 501.204.




                                              34
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 35 of 39



       75.     Kesner brings this action against Barrons, Alpert and Buhl pursuant to Fla.

Stat. 501-211 to recover to actual damages, plus attorney’s fees and court costs, in the

amount of $20,000,000.00 or such other amount as is determined by the Jury.

                    COUNT IV – TORTIOUS INTERFERENCE

       76.     Plaintiff restates paragraphs 1 through 75 of this Amended Complaint and

incorporates them herein by reference.

       77.     At the time Barrons, Alpert and Buhl published their false and defamatory

statements, Plaintiff had valid and enforceable contracts and existing business

expectancies in his relationships with clients. Plaintiff had a reasonable expectation of

earning substantial income from those business relationships.

       78.     Barrons, Alpert and Buhl knew about Plaintiff’s law practice, contracts

and business expectancies.

       79.     Barrons, Alpert and Buhl intentionally interfered with Plaintiff’s property

rights and business expectancies by, inter alia, devising, aiding, abetting and actively

participating in the scheme to defame and injure Plaintiff, by intentionally lying in the

Barrons Article and Buhl’s blogs, and by fabricating claims about Plaintiff. Barrons,

Alpert and Buhl’s improper methods, actions and practices were, inter alia, defamatory,

unethical, oppressive, over-reaching, fraudulent, hostile, and sharp. Barrons, Alpert and

Buhl’s interfere was completely unjustified.

       80.     As a direct result of Barrons, Alpert and Buhl’s tortious interference with

Plaintiff’s contracts and business expectancies, Plaintiff suffered damage and incurred

loss, including, without limitation, injury to his business, loss of clients, damage to his




                                            35
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 36 of 39



reputation, prestige and standing, attorney’s fees, court costs, and other damages in the

amount of $20,000,000.00 or such other amount as is determined by the Jury.

                    COUNT V – COMMON LAW CONSPIRACY

       81.     Plaintiff restates paragraphs 1 through 80 of this Amended Complaint and

incorporates them herein by reference.

       82.     Beginning in or about October 2018 and continuing through the present,

Alpert and Buhl combined, associated, agreed or acted in concert together and with one

or more benefactors of the Buhl Blogs for the express purposes and illegal objective of

injuring Plaintiff, intentionally interfering with and destroying his business and

employment as a securities attorney, and defaming Plaintiff.        In furtherance of the

conspiracy and preconceived plan, Alpert and Buhl worked together and engaged in a

joint scheme the unlawful purpose of which was to publish false and defamatory

statements about Plaintiff in order to destroy Plaintiff’s personal and professional

reputations. The Barrons Article and Buhl Blog were overt acts in furtherance of the

conspiracy.

       83.     Alpert and Buhl acted intentionally, purposefully, without lawful

justification, and with the express knowledge that they were defaming Plaintiff.

       84.     The Defendants’ actions constitute a conspiracy at common law.

       85.     As a direct result of the Defendants’ willful misconduct, Plaintiff suffered

actual damages, including, but not limited to, insult, pain, embarrassment, humiliation,

mental suffering, injury to his reputation, loss of business and income, diminished

earnings capacity, special damages, costs, and other out-of-pocket expenses, in the sum

of $20,000,000.00 or such greater amount as is determined by the Jury.




                                            36
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 37 of 39



       Plaintiff alleges the foregoing based upon personal knowledge, public statements

of others, and records in his possession. Plaintiff believes that substantial additional

evidentiary support, which is in the exclusive possession of Barrons, Alpert and Buhl,

their sources (if any), and their agents and other third-parties, will exist for the allegations

and claims set forth above after a reasonable opportunity for discovery.

       Plaintiff reserves the right to amend this Complaint upon discovery of additional

instances of the Defendants’ defamation and wrongdoing.



                    CONCLUSION AND REQUEST FOR RELIEF

       WHEREFORE, Harvey J. Kesner respectfully requests the Court to enter

Judgment against Barrons, Alpert and Buhl, jointly and severally, as follows:

       A.      Compensatory damages in the amount of $20,000,000.00;

       B.      Punitive damages in the amount of $5,000,000.00 as a result of the

Defendants’ specific intent to harm Plaintiff and the actual harm inflicted on Plaintiff;

       C.      Prejudgment interest on the principal sum awarded to Plaintiff by the Jury

from October 4, 2018 to the date of Judgment at the maximum rate allowed by law;

       D.      Postjudgment interest at the maximum rate allowed by Florida law;

       E.      Costs and such other relief as is just and proper.



                           TRIAL BY JURY IS DEMANDED



DATED:         September 16, 2019




                                              37
Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 38 of 39



                   HARVEY J. KESNER



                   By:   /s/ Robert C. Buschel
                         Robert C. Buschel, Esq.
                         Florida Bar No. 0063436
                         BUSCHEL GIBBONS, P.A.
                         One Financial Plaza
                         100 S.E. Third Avenue, Suite 1300
                         Fort Lauderdale, Florida 33394
                         Tele: (954) 530-5301
                         Buschel@BGlaw-pa.com

                         Counsel for the Plaintiff

                         Steven S. Biss (VSB # 32972)
                         300 West Main Street, Suite 102
                         Charlottesville, Virginia 22903
                         Telephone:     (804) 501-8272
                         Facsimile:     (202) 318-4098
                         Email:         stevenbiss@earthlink.net

                         Counsel for the Plaintiff
                         (Application for Admission Pro Hac Vice
                                To be Filed)




                               38
    Case 1:20-cv-03454-PAE Document 36 Filed 09/16/19 Page 39 of 39



                           CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to the Parties and all interested parties receiving notices via CM/ECF, and copy

was emailed to Defendant Buhl.




                            By:     /s/ Robert C. Buschel
                                    Robert C. Buschel, Esq.
                                    Florida Bar No. 0063436
                                    BUSCHEL GIBBONS, P.A.
                                    One Financial Plaza
                                    100 S.E. Third Avenue, Suite 1300
                                    Fort Lauderdale, Florida 33394
                                    Tele: (954) 530-5301
                                    Buschel@BGlaw-pa.com

                                    Counsel for the Plaintiff

                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net

                                    Counsel for the Plaintiff
                                    (Application for Admission Pro Hac Vice
                                           To be Filed)




                                          39
